DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 43 is objected to because of the following informalities:  
Regarding claim 43, “provided by the stacked plurality of removable condyles” in lines 22-23 should be read as “provided by the plurality of removable condyle pads stacked against one another.” 
Regarding claim 53, “provided by the stacked plurality of removable condyles” in lines 23-24 should be read as “provided by the plurality of removable condyles stacked against one another.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-52 and claim 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43, it is unclear whether “thereby providing a single spacing between the hinge and a knee of the patient” in line 20 of claim 43 is the same knee as set forth in line 11 of claim 43. Further clarification is required. 
Claim 62 recites the limitation "wherein the adjusting the tension in the lace" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner is interpreting this as “the utilizing the reel to adjust the tension in the lace…”
Claims 44-52 are rejected for depending on an indefinite baseclaim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43-48, 50, 51, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve (US 2014/0276302 A1) in view of Kausek (US 4,991,571) further in view of Clements (US 9,427,350).
Regarding claim 43, Gildersleeve discloses a customizable knee brace (100) (see [0085]; the level of tension in the knee brace is customizable) for use in the treatment of osteoarthritis (the brace is used to support knees experiencing degenerative wear; see [0003]), comprising: 
a lateral upright (140 + 142 + 144) comprising: 
a first semi-rigid support (144) (see [0076] and [0080]; support 144, which is part of the hinge mechanism 110, provides a degree of rigidity),
 a second semi-rigid support (142) (see [0076] and [0080]; support 142, which is part of the hinge mechanism 110, provides a degree of rigidity), and 
a hinge (140) physically coupling the first semi-rigid support (144) and the second semi-rigid support (142) (see Figure 1; hinge 140 is coupled to supports 144, 142); and 
an elastomeric web framework (106) coupled to the lateral upright (140 + 142 + 144) (the web 106 is directly coupled to hinge 140) and configured to secure an area of a knee of a patient when wearing the customizable knee brace (see [0064] and Figures 3-6). 
Gildersleeve does not disclose a formable thigh cuff coupled to the first semi-rigid support; a formable shin cuff coupled to the second semi-rigid support; a tensioning element comprising: a lace coupled to the elastomeric web framework and extending anterior of the first semi-rigid support and between the first semi-rigid support and the elastomeric framework; and at least one reel element configured to adjust a tension in the lace, thereby increasing at least an amount of vertical tension of the elastomeric web framework; and a plurality of removable condyle pads stacked against one another and coupled to the hinge, thereby providing a single spacing between the hinge and a knee of the patient, wherein each of the tensioning element and the single spacing provided by the stacked plurality of removable condyles is configured to individually adjust a tension of the elastomeric web framework and thereby simultaneously offload a portion of a load on a desired compartment of the knee and provide a desired degree of extension assist to the knee. 
However, Kausek teaches an analogous knee brace (Fig. 4) with an analogous first support (61) and second support (62), and a formable thigh cuff (20) coupled to the first support (61) (definition of formable: able to be formed, https://www.yourdictionary.com/formable, see Col. 2 lines 18-24 and Col. 4 lines 9-13, and see Col. 2 lines 21-24 and Col. 6 lines 4-7; outer shell 21 of thigh cuff 20 is constructed of material that is to be molded into a shell and is shaped to conform to the wearer’s thigh, and upper shaft 61 is attached to the lateral portion 23 of thigh cuff 20, see Fig. 5); and a formable shin cuff (40) coupled to the second support (62) (see Col. 2 lines 18-24 and Col. 5 lines 22-26, and see Col. 2 lines 21-24 and Col. 3 lines 58-61; outer shell 41 of shin cuff 40 is constructed of material that is to be molded into a shell and is shaped to conform to the wearer’s shin, and is coupled to support 62, see Fig. 5); and a plurality of removable condyle pads (151, 172) stacked against one another and coupled to the hinge (60), thereby providing a single spacing between the hinge (60) and a knee of the patient (definition of space: position (two or more items) at a distance from one another, https://www.lexico.com/en/definition/space, see Figs. 2 and 4-5;  pad 151 is removable via VELCRO 153 and is coupled to hinge 60 via the lateral plate 150 and sleeve 170, and sleeve 170 includes inner padding 172, which is also interpreted to be a removable condyle pad as sleeve 170 is able to be removed from hinge 60 via sliding along shafts 61, 62, and is located to contact a condyle bone of a user, thus pad 151 and inner padding 172 of sleeve 170 are stacked on top of one another and coupled to hinge 60, see Fig. 2, thereby providing a single spacing between hinge 60 and a knee of the user), providing to prevent any chaffing against the knee (Col. 6 lines 31-35), providing stability to the knee joint (see Col. 2 lines 11-14), as well as to anchor the brace on the knee and control ligament instability (see Col. 6 lines 40-42). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the knee brace of Gildersleeve to further comprise a formable thigh cuff coupled to the first semi-rigid support as taught by Kausek, a formable shin cuff coupled to the second semi-rigid support as taught by Kausek, and a plurality of removable condyle pads stacked against one another and coupled to the hinge to provide a single spacing between the hinge and a knee of the patient as taught by Kausek, in order to prevent any chaffing against the knee (see Col. 6 lines 31-35), to provide stability to the knee joint (see Col. 2 lines 11-14), as well as to anchor the brace on the knee and control ligament instability (see Col. 6 lines 40-42).
Gildersleeve in view of Kausek discloses the knee brace as discussed above.
Gildersleeve does not disclose a tensioning element comprising: a lace coupled to the elastomeric web framework and extending anterior of the first semi-rigid support and between the first semi-rigid support and the elastomeric framework; and at least one reel element configured to adjust a tension in the lace, thereby increasing at least an amount of vertical tension of the elastomeric web framework, wherein each of the tensioning element and the single spacing provided by the stacked plurality of removable condyles is configured to individually adjust a tension of the elastomeric web framework and thereby simultaneously offload a portion of a load on a desired compartment of the knee and provide a desired degree of extension assist to the knee. 
However, Clements teaches an analogous brace (10) with an analogous elastomeric web framework (60 + 62, which is analogous elastic material; see Col. 3 lines 53-54), and a tensioning element (26) comprising: a lace (72, see Col. 4 lines 46-47) coupled to the elastomeric web framework (60 +62) (see Fig. 2) and extending anterior of an analogous first semi-rigid support (16) (see Fig. 8) and between the first semi-rigid support (16) and the elastomeric framework (60 + 62) (Fig. 8); and at least one reel element (70) configured to adjust a tension in the lace (72), thereby increasing at least an amount of vertical tension of the elastomeric web framework (60 + 62) (see Col. 2 lines 30-Col. 5 line 30, Figs. 1-14; reel 70 adjusts the tension in cable 72, and thus when a user winds reel 70 to increase the tension, it results in an increased vertical tension in the framework), providing to improve the adjustability of the brace and making adjustments easier, to provide a more secure and comfortable fit (see Col. 1 lines 5-8, Col. 2 lines 40-42, Col. 5 lines 23-26). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the knee brace of Gildersleeve in view of Kausek to comprise at least one tensioning element comprising a lace extending anterior of the first semi-rigid support and between the first semi-rigid support and the elastomeric framework (106, Gildersleeve), the lace coupled to the elastomeric web framework, and at least one reel element configured to adjust a tension in the lace as taught by Clements to have provided an improved knee brace in order to improve the adjustability of the brace and make adjustment easier to provide a more secure and comfortable fit (see Clements Col. 1 lines 5-8, Col. 2 lines 40-42, Col. 5 lines 23-26).
Gildersleeve in view of Kausek further in view of Clements discloses the invention as discussed above. Gildersleeve in view of Kausek further in view of Clements further discloses wherein each of the tensioning element (26 of Clements) and the single spacing provided by the stacked plurality of removable condyles (151, 172 of Kausek) is configured to individually adjust a tension of the elastomeric web framework (106 of Gildersleeve) and thereby simultaneously offload a portion of a load on a desired compartment of the knee and provide a desired degree of extension assist to the knee (as previously modified above, cable reel system 26 of Clements and the single spacing provided by pads 151, 172 of Kausek each adjusts a tension or tightness of the framework 106 of Gildersleeve, and simultaneously offloads a portion of load on a desired compartment of the knee and provide a desired degree of extension assist to the knee, as framework 106 of Gildersleeve surrounds and asserts pressure on a user’s knee, and thus when pulled in tension via cable reel system 26 of Clements and the addition of pads 151, 172 of Kausek on the condyle bones of the knee of a user, these offload a portion of a load on a desired compartment of the knee and provides a desired degree of extension assist to the knee so that user can comfortably move).

    PNG
    media_image1.png
    779
    513
    media_image1.png
    Greyscale

Annotated Fig. 2 of Kausek.
Regarding claim 44, Gildersleeve in view of Kausek further in view of Clements discloses the knee brace of claim 43 as discussed above. Gildersleeve in view of Kausek further in view of Clements further discloses at least one strap (the middle strap 204 of Gildersleeve) configured to wrap around at least a posterior portion of the knee of the patient thereby securing the brace (100 of Gildersleeve) to the patient (see Fig. 7 of Gildersleeve and [0084], [0089] of Gildersleeve; strap 204 of Gildersleeve is configured to wrap around a posterior portion of the knee and secures the brace 100 of Gildersleeve to the leg). 
Regarding claim 45, Gildersleeve in view of Kausek further in view of Clements discloses the knee brace of claim 43 as discussed above. Gildersleeve in view of Kausek further in view of Clements further discloses a formable pad (“sleeve of soft material,” Gildersleeve [0086]. A common definition of “pad” is “A thin, cushionlike mass of soft material used to fill, to give shape, or to protect against jarring, scraping, or other injury”; see https://www.thefreedictionary.com/pad. The sleeve is comprised of soft material and serves as a liner for the brace. Additionally, the sleeve is elastically stretchable and therefore is formable to the body) configured to provide cushioning to a thigh or shin of the patient (the sleeve is a soft material which serves as a liner for the framework of the brace, and therefore provides cushioning to the thigh and shin) (Gildersleeve [0086], Figures 3-7).
Regarding claim 46, Gildersleeve in view of Kausek further in view of Clements discloses the knee brace of claim 43 as discussed above. Gildersleeve in view of Kausek further in view of Clements further discloses wherein the formable thigh cuff (20 of Kausek) is configured to conform to a thigh of the patient (see Kausek Col. 2 lines 18-24 and Col. 4 lines 9-13; outer shell 21 of thigh cuff 20 is constructed of material that is to be molded into a shell and is shaped to conform to wearer’s thigh).
Regarding claim 47, Gildersleeve in view of Kausek in view of Clements discloses the knee brace of claim 43 as discussed above. Gildersleeve in view of Kausek in view of Clements further discloses wherien the shin cuff (40, Kausek) is formable and configured to conform to a shin of the patient (see Kausek Col. 2 lines 18-24 and Col. 5 lines 22-26; outer shell 41 of shin cuff 40 is constructed of material that is to be molded into a shell and is shaped to conform to the wearer’s shin).
Regarding claim 48, Gildersleeve in view of Kausek further in view of Clements discloses the knee brace of claim 43 as discussed above. Gildersleeve in view of Kausek further in view of Clements further discloses wherein at least one of the first semi-rigid support (144 of Gildersleeve) and the second semi-rigid support (142 of Gildersleeve) are configured to be adjusted, based on anatomical needs of the patient, so as to redistribute a portion of a load from a medial compartment of the knee of the patient, thereby reducing knee pain (the supports 144 and 142 are configured to be bent in flexion, which results in tensioning of the web framework 106 and application of pressure to the knee. Due to the shape of the framework and the difference in size of hinges 110 and 108, this pressure is biased toward one side of the knee. Thus the brace is capable of being worn on the knee such that the pressure is biased to offload the medial knee compartment, resulting in reduced knee pain) (Gildersleeve [0066]-[0068], [0075]-[0076]).
Regarding claim 50, Gildersleeve in view of Kausek further in view of Clements discloses the knee brace of claim 43 as discussed above. Gildersleeve in view of Kausek further in view of Clements further discloses wherein, when under tension, the elastomeric web framework (106 of Gildersleeve) is configured to both customize a fit of the brace (100 of Gildersleeve) around the knee of the patient (see Gildersleeve [0065]) and redistribute at least a portion of a load from a medial compartment of the knee of the patient (see Gildersleeve [0068]; the framework can be pulled in tension to customize its fit around the knee, and the framework is shaped to asymmetrically assert pressure on the knee; therefore the knee brace is capable of being worn in an orientation such that the medial compartment of the knee is offloaded).
Regarding claim 51, Gildersleeve in view of Kausek further in view of Clements discloses the knee brace of claim 43 as discussed above. Gildersleeve in view of Kausek further in view of Clements further discloses wherein the elastomeric web framework (106 of Gildersleeve) comprises a plurality of interconnected elastomeric segments (see Gildersleeve [0063] and Figure 1) that define at least one alignment opening (107 of Gildersleeve) configured to receive a patellar portion of the knee of the patient (Gildersleeve [0063]-[0064], Figures 1, 3-6).
Regarding claim 61, Gildersleeve discloses a method for treating osteoarthritis utilizing a customizable knee brace (100) (the brace is used to support knees experiencing degenerative wear of the contact surfaces of the bones meeting at the joint; see [0003]. Also see [0085]; the level of tension in the knee brace is customizable), the method comprising: 
wherein the customizable knee brace (100) comprises a lateral upright (140 + 142 + 144) comprising at least: 
a first semi-rigid support (144) (see [0076] and [0080]; support 144, which is part of the hinge mechanism 110, provides a degree of rigidity),
 a second semi-rigid support (142) (see [0076] and [0080]; support 142, which is part of the hinge mechanism 110, provides a degree of rigidity), and 
a hinge (140) physically coupling the first semi-rigid support (144) and the second semi-rigid support (142) (see Figure 1; hinge 140 is coupled to supports 144, 142); 
securing an area of a knee of the patient (see [0064]-[0065] and Figures 3-6) utilizing an elastomeric web framework (106) that is coupled to the lateral upright (140 + 142 + 144) (the web 106 is directly coupled to hinge 140 to secure an area of a knee of the patient); and 
individually and collectively adjusting a tension of the elastomeric framework (106) (the uppermost “strap with hook and loop fasteners” and the lowermost “strap with hook and loop fasteners” [0084], seen in Figures 3-7, are manually pulled to apply tension to the framework 106; see [0083]-[0085]) ([0003], [0062]-0065], [0076]-[0080], [0083]-[0085], Figures 1-9).
Gildersleeve does not disclose that the method comprises forming a thigh cuff of the customizable knee brace to conform to a thigh of a patient; forming a shin cuff of the customizable knee brace to conform to a shin of the patient, utilizing each of a tensioning element, comprising a reel and a lace, and a plurality of removable condyle pads, by: stacking the plurality of removable condyle pads to the hinge, thereby providing a single spacing between the hinge and a knee of the patient, and utilizing the reel to adjust a tension in the lace, which is coupled to the elastomeric web framework and extends anterior of the first semi-rigid support and between the first semi-rigid support and the elastomeric web framework, wherein the individually and collectively adjusting the tension of the elastomeric web framework simultaneously offloads a portion of a load on a desired compartment of the knee and provides a desired degree of extension assist to the knee.  
However, Kausek teaches an analogous method of using a customizable knee brace (10) (knee brace 10 is customizable via adjustable straps that may be customized to a patient’s liking) with a first support (61) and a second support (62), the method comprising forming a thigh cuff (20) of the customizable knee brace (10) to conform to a thigh of a patient (see Col. 2 lines 18-24, Col. 4 lines 9-13, and Figs. 4-6; thigh cuff 20 is constructed of material that is to be molded into a shell and shaped to conform to the wearer’s thigh) and forming a shin cuff (40) of the customizable knee brace (10) to conform to a shin of the patient (see Col. 2 lines 18-24, Col. 5 lines 22-26, and Figs. 4-6; outer shell 41 of shin cuff 40 is constructed of material that is to be molded into a shell and shaped to conform to wearer’s shin), wherein the first support (61) is coupled to the thigh cuff (20) (see Col. 2 lines 21-24, Col. 6 lines 4-7, and Fig. 4-6; upper shaft 61 is attached to lateral portion 23 of thigh cuff 20) and comprising a plurality of removable condyle pads (151, 172), by: stacking the plurality of condyle pads (151, 172) to the hinge (60), thereby providing a single spacing between the hinge (60) and a knee of the patient (see Figs. 2 and 4-5; pad 151 is removable via VELCRO 153 and is coupled to hinge 60 via the lateral plate 150 and sleeve 170, and sleeve 170 includes inner padding 172, which is also interpreted to be a removable condyle pad as sleeve 170 is able to be removed from hinge 60 via sliding along shafts 61, 62, and is located to contact a condyle bone of a user, thus knee brace 10 comprises a plurality of removable condyle pads 151, 172 by stacking them on top of one another via VELCRO 153, thereby providing a single spacing between hinge 60 and a knee of the patient, see Annotated Fig. 2 of Kausek which shows the spacing or distance between the hinge 60 and the knee of a patient via the pads 151, 172), providing to prevent any chaffing against the knee (Col. 6 lines 31-35), providing stability to the knee joint (see Col. 2 lines 11-14), as well as to anchor the brace on the knee and control ligament instability (see Col. 6 lines 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of utilizing the knee brace of Gildersleeve to further comprise forming a thigh cuff of the customizable knee brace to conform to a thigh of a patient as taught by Kausek, and forming a shin cuff of the customizable knee brace to conform to a shin of the patient as taught by Kausek, and comprising a plurality of removable condyle pads by stacking the plurality of removable condyle pads against one another and coupling the plurality of removable condyle pads to the hinge, thereby providing a single spacing between the hinge and a knee of the patient as taught by Kausek in order to have provided an improved method for utilizing a customizable knee brace that provides more stability to the knee joint (see Col. 2 lines 11-14) to prevent any chaffing against the knee (see Col. 6 lines 31-35), as well as to anchor the brace on the knee and control ligament instability (see Col. 6 lines 40-42). 
Gildersleeve in view of Kausek discloses the method as discussed above.
Gildersleeve in view of Kausek does not disclose that the method comprises utilizing each of a tensioning element, comprising a reel and a lace, utilizing the reel to adjust a tension in the lace, which is coupled to the elastomeric web framework and extends anterior of the first semi-rigid support and between the first semi-rigid support and the elastomeric web framework, wherein the individually and collectively adjusting the tension of the elastomeric web framework simultaneously offloads a portion of a load on a desired compartment of the knee and provides a desired degree of extension assist to the knee.  
However, Clements teaches an analogous method of utilizing a customizable brace (10) with an analogous elastomeric web framework (60 + 62, which is analogous elastic material; see Col. 3 lines 53-54) and an analogous lateral upright comprising a first semi-rigid support (16), and adjusting a tension of the framework (60 + 62) by utilizing each of a tensioning element (26), comprising a reel element (70) and a lace (72) (see Col. 4 lines 37-50), utilizing the reel (70) to adjust a tension in the lace (72) (Col. 4 lines 37-50, Col. 2 line 30-Col. 5 line 30, Figs. 1-14), which is coupled to the elastomeric web framework (60 + 62) and extends anterior of the first semi-rigid support (16) and between the first semi-rigid support (16) and the elastomeric web framework (60 + 62) (see Fig. 8), the tensioning element provided for the purpose of improving the adjustability of the brace, and the step of adjusting a tension of the framework conducted to easily provide a more secure and comfortable fit (see Clements Col. 1 lines 5-8, Col. 2 lines 40-42, Col. 5 lines 23-26).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the knee brace of Gildersleeve in view of Kausek to comprise a tensioning element comprising a lace extending anterior of the first semi-rigid support and between the first semi-rigid support and the elastomeric framework (106, Gildersleeve), wherein the lace physically couples the elastomeric web framework to the lateral upright, and at least one reel element configured to adjust a tension in the lace as taught by Clements, and to modify the step of adjusting the tension of the elastomeric web framework of Gildersleeve in view of Kausek to comprise utilizing the reel to adjust a tension in the lace as taught by Clements, in order to improve the adjustability of the brace, and to easily provide a more secure and comfortable fit of the brace on the wearer (see Col. 1 lines 5-8, Col. 2 lines 40-42, Col. 5 lines 23-26).
Gildersleeve in view of Kausek further in view of Clements discloses the method as discussed above. Gildersleeve in view of Kausek further in view of Clements further discloses wherein the individually and collectively adjusting the tension of the elastomeric web framework (106 of Gildersleeve) simultaneously offloads a portion of a load on a desired compartment of the knee and provides a desired degree of extension assist to the knee (as previously modified above, cable reel system 26 of Clements and the single spacing provided by pads 151, 172 of Kausek individually and collectively adjusts the tension or tightness of framework 106 of Gildersleeve as framework 106 of Gildersleeve surrounds and asserts pressure on a user’s knee, and thus when pulled in tension via cable reel system 26 of Clements and the addition of pads 151, 172 of Kausek on the condyle bones of the knee of a user, these offload a portion of load on a desired compartment of the knee and provides desired degree of extension assist to the knee so that the user can comfortable move). 
Regarding claim 62, Gildersleeve in view of Kausek further in view of Clements discloses the method of claim 61 as discussed above. Gildersleeve in view of Kausek further in view of Clements further discloses wherein the adjusting the tension in the lace of the tensioning element (26 of Clements) increases an amount of vertical tension of the elastomeric web framework (106 of Gildersleeve) (because the interconnected segments of the framework 106 of Gildersleeve are slanted such that they extend partially in a vertical direction, winding the reel 70 of Clements to increase the tension in the framework results in an increased vertical tension in the framework). 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve in view of Kausek in view of Clements further in view of Kazmierczak (US 2008/0208095 A1).
Regarding claim 49, Gildersleeve in view of Kausek further in view of Clements discloses the knee brace of claim 43 as discussed above.
Gildersleeve in view of Kausek further in view of Clements does not disclose wherein the elastomeric web framework comprises silicone.
However, Kazmierczak teaches an analogous knee brace (20) with an elastomeric framework (74) which comprises silicone ([0042], Figures 1-2), for the purpose of providing the framework with sufficient flexibility (see [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the elastomeric web framework (106 of Gildersleeve) of the knee brace of Gildersleeve in view of Kausek further in view of Clements to comprise silicone as taught by Kazmierczak, in order for the web framework to have better flexibility (see Kazmierczak [0042]).
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve in view of Kausek in view of Clements further in view of Joseph (US 2012/0101417 A1).
Regarding claim 52, Gildersleeve in view of Kausek further in view of Clements discloses the knee brace of claim 43 as discussed above.
Gildersleeve in view of Kausek further in view of Clements do not disclose wherein the thigh cuff (20, DeLorenzo) and the shin cuff (40, DeLorenzo) are heat-formable in a temperature range at least partially overlapping 160-180 degrees Fahrenheit.
However, Joseph teaches an analogous leg brace (Figure 16) with an analogous cuff (100) made of a material that is heat-formable in a temperature range at least partially overlapping 160-180 degrees Fahrenheit (160 to 250 degrees Fahrenheit; see [0098]) (Abstract, [0021]-[0022], [0097]-[0098], [0142], Figures 2-3, 16), for the purpose of easily customizing the brace to the particular patient, and to allow the brace to be adjusted by the patient at any time to accommodate swelling (see [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thigh cuff and the shin cuff (20 and 40 of Kausek) of the knee brace of Gildersleeve in view of Kausek further in view of Clements to be comprised of a material that is heat-formable in a temperature range at least partially overlapping 160-180 degrees Fahrenheit as taught by Joseph, in order to allow the brace to be easily customized and adjusted as needed by the patient (see Joseph [0097]).
Claims 53-56 and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve in view of Kuehnegger (US 5,131,385) in view of Kausek in view of Clements further in view of Joseph.
Regarding claim 53, Gildersleeve discloses a customizable knee brace (100) (see [0085]; the level of tension in the knee brace is customizable) for use in the treatment of osteoarthritis (the brace is used to support knees experiencing degenerative wear; see [0003]), comprising: 
a lateral upright (140 + 142 + 144) comprising: 
a first semi-rigid support (144) (see [0076] and [0080]; support 144, which is part of the hinge mechanism 110, provides a degree of rigidity),
 a second semi-rigid support (142) (see [0076] and [0080]; support 142, which is part of the hinge mechanism 110, provides a degree of rigidity), and 
a hinge (140) physically coupling the first semi-rigid support (144) and the second semi-rigid support (142) (see Figure 1; hinge 140 is coupled to supports 144, 142); and 
an elastomeric web framework (106) coupled to the lateral upright (140 + 142 + 144) (the web 106 is directly coupled to hinge 140) and configured to secure an area of a knee of a patient when wearing the customizable knee brace (see [0064] and Figures 3-6). 
Gildersleeve does not disclose a kit which comprises the customizable knee brace, a formable thigh cuff coupled to the first semi-rigid support; a formable shin cuff coupled to the second semi-rigid support; a tensioning element comprising: a lace coupled to the elastomeric web framework and extending anterior of the first semi-rigid support and between the first semi-rigid support and the elastomeric framework; and at least one reel element configured to adjust a tension in the lace, thereby increasing at least an amount of vertical tension of the elastomeric web framework; and a plurality of removable condyle pads stacked against one another and coupled to the hinge, thereby providing a single spacing between the hinge and a knee of the patient, wherein each of the tensioning element and the single spacing provided by the stacked plurality of removable condyles is configured to individually adjust a tension of the elastomeric web framework and thereby simultaneously offload a portion of a load on a desired compartment of the knee and provide a desired degree of extension assist to the knee; the kit further comprising a plurality of heating pads configurable to heat the formable thigh cuff and the formable shin cuff for forming to the patient’s thigh and shin, respectively. 
However, Kuehnegger teaches an analogous knee brace (Figure 1) which is provided as part of a kit (64) (Col. 6 lines 9-27, Figures 1 and 7), for the purpose of allowing the knee brace to be assembled from parts of different sizes to account for different sizes of users (see Col. 3 lines 8-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the knee brace of Gildersleeve to be provided as part of a kit as taught by Kuehnegger, in order to allow the knee brace to be custom assembled for differently sized users (see Kuehnegger Col. 3 lines 8-16).
Gildersleeve in view of Kuehnegger disclose the kit of claim 28 as discussed above.
Gildersleeve in view of Kuehnegger does not disclose a formable thigh cuff coupled to the first semi-rigid support; a formable shin cuff coupled to the second semi-rigid support; a tensioning element comprising: a lace coupled to the elastomeric web framework and extending anterior of the first semi-rigid support and between the first semi-rigid support and the elastomeric framework; and at least one reel element configured to adjust a tension in the lace, thereby increasing at least an amount of vertical tension of the elastomeric web framework; and a plurality of removable condyle pads stacked against one another and coupled to the hinge, thereby providing a single spacing between the hinge and a knee of the patient, wherein each of the tensioning element and the single spacing provided by the stacked plurality of removable condyles is configured to individually adjust a tension of the elastomeric web framework and thereby simultaneously offload a portion of a load on a desired compartment of the knee and provide a desired degree of extension assist to the knee; the kit further comprising a plurality of heating pads configurable to heat the formable thigh cuff and the formable shin cuff for forming to the patient’s thigh and shin, respectively. 
However, Kausek teaches an analogous knee brace (Fig. 4) with an analogous first support (61) and second support (62), and a formable thigh cuff (20) coupled to the first support (61) (definition of formable: able to be formed, https://www.yourdictionary.com/formable, see Col. 2 lines 18-24 and Col. 4 lines 9-13, and see Col. 2 lines 21-24 and Col. 6 lines 4-7; outer shell 21 of thigh cuff 20 is constructed of material that is to be molded into a shell and is shaped to conform to the wearer’s thigh, and upper shaft 61 is attached to the lateral portion 23 of thigh cuff 20, see Fig. 5); and a formable shin cuff (40) coupled to the second support (62) (see Col. 2 lines 18-24 and Col. 5 lines 22-26, and see Col. 2 lines 21-24 and Col. 3 lines 58-61; outer shell 41 of shin cuff 40 is constructed of material that is to be molded into a shell and is shaped to conform to the wearer’s shin, and is coupled to support 62, see Fig. 5); and a plurality of removable condyle pads (151, 172) stacked against one another and coupled to the hinge (60), thereby providing a single spacing between the hinge (60) and a knee of the patient (definition of space: position (two or more items) at a distance from one another, https://www.lexico.com/en/definition/space, see Figs. 2 and 4-5;  pad 151 is removable via VELCRO 153 and is coupled to hinge 60 via the lateral plate 150 and sleeve 170, and sleeve 170 includes inner padding 172, which is also interpreted to be a removable condyle pad as sleeve 170 is able to be removed from hinge 60 via sliding along shafts 61, 62, and is located to contact a condyle bone of a user, thus pad 151 and inner padding 172 of sleeve 170 are stacked on top of one another and coupled to hinge 60, see Fig. 2, thereby providing a single spacing between hinge 60 and a knee of the user), providing to prevent any chaffing against the knee (Col. 6 lines 31-35), providing stability to the knee joint (see Col. 2 lines 11-14), as well as to anchor the brace on the knee and control ligament instability (see Col. 6 lines 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the knee brace of Gildersleeve in view of Kuehnegger to further comprise a formable thigh cuff coupled to the first semi-rigid support as taught by Kausek, a formable shin cuff coupled to the second semi-rigid support as taught by Kausek, and a plurality of removable condyle pads stacked against one another and coupled to the hinge to provide a single spacing between the hinge and a knee of the patient as taught by Kausek, in order to prevent any chaffing against the knee (see Col. 6 lines 31-35), to provide stability to the knee joint (see Col. 2 lines 11-14), as well as to anchor the brace on the knee and control ligament instability (see Col. 6 lines 40-42).
Gildersleeve in view of Kuehnegger further in view of Kausek discloses the kit of claim 53 as discussed above.
Gildersleeve in view of Kuehnegger further in view of Kausek does not disclose a tensioning element comprising: a lace coupled to the elastomeric web framework and extending anterior of the first semi-rigid support and between the first semi-rigid support and the elastomeric framework; and at least one reel element configured to adjust a tension in the lace, thereby increasing at least an amount of vertical tension of the elastomeric web framework; wherein each of the tensioning element and the single spacing provided by the stacked plurality of removable condyles is configured to individually adjust a tension of the elastomeric web framework and thereby simultaneously offload a portion of a load on a desired compartment of the knee and provide a desired degree of extension assist to the knee; the kit further comprising a plurality of heating pads configurable to heat the formable thigh cuff and the formable shin cuff for forming to the patient’s thigh and shin, respectively.
However, Clements teaches an analogous brace (10) with an analogous elastomeric web framework (60 + 62, which is analogous elastic material; see Col. 3 lines 53-54), and a tensioning element (26) comprising: a lace (72, see Col. 4 lines 46-47) coupled to the elastomeric web framework (60 +62) (see Fig. 2) and extending anterior of an analogous first semi-rigid support (16) (see Fig. 8) and between the first semi-rigid support (16) and the elastomeric framework (60 + 62) (Fig. 8); and at least one reel element (70) configured to adjust a tension in the lace (72), thereby increasing at least an amount of vertical tension of the elastomeric web framework (60 + 62) (see Col. 2 lines 30-Col. 5 line 30, Figs. 1-14; reel 70 adjusts the tension in cable 72, and thus when a user winds reel 70 to increase the tension, it results in an increased vertical tension in the framework), providing to improve the adjustability of the brace and making adjustments easier, to provide a more secure and comfortable fit (see Col. 1 lines 5-8, Col. 2 lines 40-42, Col. 5 lines 23-26). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the knee brace of Gildersleeve in view of Kuehnegger further in view of Kausek to comprise a tensioning element comprising a lace extending anterior of the first semi-rigid support and between the first semi-rigid support and the elastomeric framework (106, Gildersleeve), the lace coupled to the elastomeric web framework, and at least one reel element configured to adjust a tension in the lace as taught by Clements to have provided an improved knee brace in order to improve the adjustability of the brace and make adjustment easier to provide a more secure and comfortable fit (see Clements Col. 1 lines 5-8, Col. 2 lines 40-42, Col. 5 lines 23-26).
Gildersleeve in view of Kuehnegger in view of Kausek further in view of Clements disclose the kit of claim 53 as discussed above. Gildersleeve in view of Kuehnegger in view of Kausek further in view of Clements further discloses wherein each of the tensioning element (26 of Clements) and the single spacing provided by the stacked plurality of removable condyles (151, 172 of Kausek) is configured to individually adjust a tension of the elastomeric web framework (106 of Gildersleeve) and thereby simultaneously offload a portion of a load on a desired compartment of the knee and provide a desired degree of extension assist to the knee (as previously modified above, cable reel system 26 of Clements and the single spacing provided by pads 151, 172 of Kausek each adjusts a tension or tightness of the framework 106 of Gildersleeve, and simultaneously offloads a portion of load on a desired compartment of the knee and provide a desired degree of extension assist to the knee, as framework 106 of Gildersleeve surrounds and asserts pressure on a user’s knee, and thus when pulled in tension via cable reel system 26 of Clements and the addition of pads 151, 172 of Kausek on the condyle bones of the knee of a user, these offload a portion of a load on a desired compartment of the knee and provides a desired degree of extension assist to the knee so that user can comfortably move).
Gildersleeve in view of Kuehnegger in view of Kausek further in view of Clements does not disclose that the kit comprises a plurality of heating pads configurable to heat the formable thigh cuff and the formable shin cuff for forming to the patient’s thigh and shin, respectively.
However, Joseph teaches an analogous leg brace (Figure 16) with an analogous cuff (100) made of a material that is heat-formable ([0098]), as well as a plurality of heating pads (188) configurable to heat the cuffs for forming to the patient (see [0172]-[0176]; the material is sealed inside the heating system 170 along with pads 188 and heated so that it becomes formable) (Abstract, [0021]-[0022], [0097]-[0098], [0142], [0172]-[0176], Figures 2-3, 16, 30-32), for the purpose of easily customizing the brace to a particular patient, and to allow the brace to be re-adjusted by the patient at any time to accommodate swelling (see [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thigh cuff and the shin cuff (20 and 40 of Kausek) of the knee brace of Gildersleeve in view of Kuehnegger in view of Kausek further in view of Clements to be comprised of a material that is heat-formable as taught by Joseph, and to modify the kit of Gildersleeve in view of Kuehnegger in view of Kausek further in view of Clements to include a plurality of heating pads as taught by Joseph, in order to allow the brace to be easily customized and re-adjusted as needed by the patient (see Joseph [0097]).
Regarding claim 54, Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph discloses the kit of claim 53 as discussed above. Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph further discloses packaging (Figure 7 of Kuehnegger) configured to reduce or substantially eliminate alteration of a shape of any portion of the customizable knee brace (100 of Gildersleeve) during transit within the kit (as seen in Figure 7 of Kuehnegger, the packaging surrounds the knee brace, thereby providing at least some protection to the brace such that alteration of a shape of the knee brace would be reduced during transit) (Kuehnegger Col. 6 lines 9-27, Figure 7).
Regarding claim 55, Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph discloses the kit of claim 53 as discussed above. Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph further discloses at least one strap (204 or any of the “straps with hook and loop fasteners” [0084] of Gildersleeve) coupled (via opening 150 of Gildersleeve) to the lateral upright (140 + 142 + 144 of Gildersleeve) and configured to wrap around at least a posterior portion of the knee of the patient (see Gildersleeve Figs. 1-7; the strap 204 of Gildersleeve and the “straps with hook and loop fasteners” [0084] are configured to be wrapped at a posterior portion of the knee) thereby securing the brace (100 of Gildersleeve) to the patient (see Gildersleeve Figs. 1-7, the straps secure the brace to the leg) (Gildersleeve [0084], Fig. 4).
Regarding claim 56, Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph disclose the kit of claim 53 as discussed above. Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph further discloses wherein at least one of the first semi-rigid support (144 of Gildersleeve) and the second semi-rigid support (142 of Gildersleeve) are configured to be adjusted, based on anatomical needs of the patient, so as to redistribute a portion of a load from a medial compartment of the knee of the patient (the supports 144 and 142 of Gildersleeve are configured to be bent in flexion, which results in tensioning of the web framework 106 and application of pressure to the knee. Due to the shape of the framework and the difference in size of hinges 110 and 108, this pressure is biased toward one side of the knee. The brace is thus capable of being worn on the knee such that the pressure is biased to offload the medial knee compartment) (Gildersleeve [0066]-[0068], [0075]-[0076]).
Regarding claim 57, Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph disclose the kit of claim 53 as discussed above. Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph further discloses wherein, when under tension, the elastomeric web framework (106 of Gildersleeve) is configured to both customize a fit of the brace (100 of Gildersleeve) around the knee of the patient (see Gildersleeve [0065]) and redistribute at least a portion of a load from a medial compartment of the knee of the patient (see Gildersleeve [0068]; the web framework is shaped to asymmetrically assert pressure on the knee; therefore the knee brace is capable of being worn in an orientation such that the medial compartment of the knee is offloaded).
Regarding claim 59, Gildersleeve in view of Kuehnegger in view of Kuasek in view of Clements further in view of Joseph discloses the kit of claim 53 as discussed above. Gildersleeve in view of Kuehnegger in view of DeLorenzo in view of Clements further in view of Joseph further discloses that the elastomeric web framework (106 of Gildersleeve) comprises a plurality of interconnected elastomeric segments (see Gildersleeve [0063] and Figure 1) that define at least one alignment opening (107 of Gildersleeve) configured to receive a patellar portion of the knee of the patient (Gildersleeve [0063]-[0064], Figures 1, 3-6).
Regarding claim 60, Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph discloses the kit of claim 53 as discussed above. Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph further discloses wherein the formable thigh cuff (20 of Kausek as modified by Joseph to be heat-formable as discussed with respect to claim 53 above) and the shin cuff (40 of Kausek as modified by Joseph to be heat-formable as discussed with respect to claim 53 above) are heat-formable in a temperature range at least partially overlapping 160-180 degrees Fahrenheit (160 to 250 degrees Fahrenheit; see Joseph [0098]).
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements in view of Joseph further in view of Kazmierczak.
Regarding claim 57, Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph discloses the kit of claim 53 as discussed above.
Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph does not disclose wherein the elastomeric web framework comprises silicone.
However, Kazmierczak teaches an analogous knee brace (20) with an elastomeric framework (74) which comprises silicone ([0042], Figures 1-2), for the purpose of providing the framework with sufficient flexibility (see [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the elastomeric web framework (106 of Gildersleeve) of the knee brace of the kit of Gildersleeve in view of Kuehnegger in view of Kausek in view of Clements further in view of Joseph to comprise silicone as taught by Kazmierczak, in order for the web framework to have better flexibility (see Kazmierczak [0042]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786          

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786